DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “said force sensors”, as recited in claims 6, 17, and 18, “said force”, as recited in claim 6, “said release valve”, as recited in claim 18, “said power consumption”, as recited in claim 22, or “said pumping speed” as recited in claim 22.
 	Regarding claims 6 and 8, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmalz et al. (US-6,817,639).
 	The patent to Schmalz et al. shows a vacuum adhesion system comprising one or more suction cups (12) each having a vacuum pump (16), a pressure sensor (26), an interface (31), a processor (28), and a release valve (24) such that the vacuum pressure in each suction cup can be automatically controlled to safely grip objects of different sizes.  Regarding claim 13, a plurality of interconnected suction cups can cooperate to grip certain shaped objects (see col. 4, lines 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 21, and 22, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. (US-6,817,639) in view of Schaumberger (US-8,070,203).
 	The Schmalz et al. patent does not disclose a force sensor for detecting a force applied to its suction cup(s).
	However, Schaumberger shows a vacuum-operated gripping device that can include a force sensor that is implemented as a separate component from any pressure sensors in the suction cups (see col. 4, lines 27-29).  Such a force sensor would assist in determining whether the gripping device could safely handle certain sized articles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one force sensor on the Schmalz et al. suction gripper, as taught by Schaumberger, in order to detect the weight of a given object irrespective of the pressure within the suction cup.  Regarding claim 2, the Schmalz et al. processor would obviously be able to evaluate the signal from such a force sensor to determine a maximum force which the suction cup could resist before detachment.   In regard to claim 21, Schaumberger discloses a means for measuring the power consumption as a function of the applied load.  Regarding claim 22, the Schmalz et al. patent discloses telematic capabilities for remote diagnosis and remote maintenance that is triggered by evaluations from the processor (see col. 4, lines 24-26) 
 
Claim(s) 7-12, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. (US-6,817,639) in view of Wood (US-3,240,525).
 	There is no description in the Schmalz et al. patent of an undersole on the surface of its suction cup assembly.
	Wood shows a suction cup for handling smooth planar objects.  The engagement surface of the cup includes a flexible undersole (20) having a pattern of circumferential grooves (24).  A central anchor (42) is embedded within the undersole of the suction cup as best shown in Figure 5.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the lower surface of the Schmalz et al. suction cup(s) similar to the grooved undersole shown in the Wood patent in order to more reliably grip a smooth planar article.  Regarding claims 8, 9, and 12, it would have been an obvious choice of mechanical design to form the resulting undersole out of a conventional composite material with a tensile strength and coefficient of friction that would allow heavy sheets of glass or granite to be safely handled.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al (US-6,817,639) in view of McCord (US-3,656,794).
 	There is no specific disclosure in the Schmalz et al. patent as to the flexibility of its suction cup.
	McCord shows a flexible suction cup (10) that is movable in order to adjust to the contour of an object being gripped (see Fig. 5).  The McCord cup includes integrally mounted stiffening elements (15) that inherently function to reinforce the cup as is conforms to the object.
	It would have been obvious to one of ordinary skill in the art to form the Schmalz et al. suction cup as a flexible member with stiffening elements, as taught be McCord, so that the resulting cup could better conform to the outer surface of delicate or fragile articles during the vacuum engagement therewith.

Allowable Subject Matter
Claims 6, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is more than one paragraph in length and includes legal phraseology, such as “said”, which his improper.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The patent number of Cite No. 2 has been corrected on the initialed IDS submitted 8/5/2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao (US-7,673,914) shows a suction gripper that alerts a user with a visual and audio alert when the detected pressure drops below a predetermined level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/14/2022